DONAHUE, Circuit Judge
(after stating the facts as above).  It is claimed on the part of the appellees that T. C. Rose, under the conditions and reservations in his deed to C. C. Rose, had authority to lease this land for oil and gas for 10 years, or any other term; that the signature of C. C. Rose to this lease was wholly unnecessary; that the death of T. C. Rose on June 12, 1919, did not determine the lease or affect its validity; that it has kept and observed the conditions of that lease and paid the rentals thereon when the same became due. It is clear that T. C. Rose intended that his son should have and enjoy this property in fee simple, subject only to his control, which, by the terms of the deed, was specifically limited to his lifetime.
It is insisted, however, that because he retained the right to control the oil during his lifetime that he must necessarily have intended to retain the right and authority to make and execute a lease for the production of oil; that the drilling for oil involves the expenditure of a large amount of money, and that no one would be willing to expend money for the production of oil under a lease that terminated with the death of T. C. Rose. That may be entirely true, but it does not appear that any one did accept such a lease, or that T. C. Rose attempted by lease to project his control of the oil and gas, or any other minerals in or underlying the land, beyond his lifetime. On the contrary, when this lease was executed to Albin, all of the grantees named in these respective deeds joined with their father, T. C. Rose, in its -execution. Beyond this we have no occasion to consider the character of the estate reserved by T. C. Rose, in view of the conclusion that the latter’s control ceased with his death.
Where a deed grants an estate in fee simple, any limitations, restrictions, or reservations in the deed must be strictly construed against the grantor. In this deed there was no reservation, except the control of the land, mineral, oil, timber, etc., during the grantor’s lifetime. The word “control” does not import an absolute or even qualified ownership. On the contrary it is synonymous with superintendence, management, or authority to direct, restrict or regulate. See Words and Phrases Judicially Defined and cases there cited. For the reasons stated, this court is of the opinion that T.. C. Rose did not *19reserve, nor intend to reserve to himself, by this provision and condition written in his deed to C. C. Rose, the right and authority to .execute a lease or contract in relation to this land, mineral, oil, or timber, that would be valid as against his grantees after his death, but, on the contrary, specifically provided that his control thereof should end with his death. It is also wholly unnecessary to consider whether the Union Gas & Oil Company paid or tendered to T. C. Rose during his lifetime, or after his death to the respective owners of the several tracts constituting the 250 acres, the rentals necessary to keep this lease in force and effect, within the time required by the contract.
 It is further claimed on behalf of the appellees that C. C. Rose was guilty of laches in delaying the disavowal of the lease executed by him when an infant for more than 2% years after he arrived at full age. While state statutes of limitation are not binding on the federal courts in equity, they are usually enforced therein when not violative of the federal principle, although complainant may be held guilty of laches working estoppel by reason of delay for less than the statutory period. Estep v. Coal & Coke Co., 239 Fed. 617, 152 C. C. A. 451; Pond Creek Coal Co. v. Hatfield, 239 Fed. 622, 152 C. C. A. 456. In this case, however, the delay by C. C. Rose in disavowing the lease executed by him when an infant has worked no prejudice whatever to the lessee or the present owner of the lease. T. C. Rose either rightfully or wrongfully repudiated this lease during his lifetime and returned all checks for rentals to the bank. Since his death neither of his sons have accepted any rentals. When this lease was executed, the lessee was fully informed of the fact that C. C. Rose was a minor. When he attained his majority, he was in school at Louisa, Ky., and was Only at home two or three months before going into the navy, where he remained until July, 1919. No evidence had been offered tending to prove that the assignee of the lease expended any money or in any way changed or altered its position in relation to this property upon the belief or understanding that C. C. Rose, after arriving at full age, had affirmed this lease. Nor did it expend any money in the drilling of a well thereon until after the execution of the lease to Cyrus, and the notices to it that C. C. Rose disavowed his act as an infant. Under the facts and circumstances of this case, there are no equitable considerations that would estop C. C. Rose from disavowing this lease at the time he executed the lease to Cyrus, or at the time he served the notice of such disavowal upon the appellees.
For the reasons stated, the judgment of the District Court is reversed and the causes remanded, with directions to enter a judgment canceling the lease of T. C. Rose and others to A. C. Albin, and later assigned by him to the Union Gas & Oil Company, as to this separate parcel of the 250 acres, and quieting the title to the land described in the petition in C. C. Rose and J. M. Cyrus.